IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0545
                                 Filed June 11, 2014

IN THE INTEREST OF D.W.,
      Minor Child,

J.W., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

Associate Juvenile Judge.



       A father appeals from the order terminating his parental rights.

AFFIRMED.



       Nathan W. Tucker, Davenport, and Martha Cox, Bettendorf, for appellant.

       Julian Wyre, Greenville, Illinois, pro se appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Mike Wolf, County Attorney, and Cheryl Newport, Assistant

County Attorney, for appellee.

       Victoria Noel, Maquoketa, for mother.

       Edward Cross, Clinton, attorney and guardian ad litem for minor child.



       Considered by Danilson, C.J., and Potterfield and McDonald, JJ. Tabor,

J., takes no part.
                                         2



MCDONALD, J.

       Julian appeals an order terminating his parental rights to his child, D.W.,

pursuant to Iowa Code section 232.116(1)(b), (d), (e), (f), and (i) (2013). On

appeal, he contends the juvenile court erred in determining sufficient grounds

existed to terminate his parental rights. He contends the juvenile court should

have entered an order deferring termination for an additional six years to allow

him to reunite with the child upon his release from prison in 2020. We affirm the

order terminating parental rights.

       The child first came to the attention of the Iowa Department of Human

Services in 2010 due to the mother’s substance abuse and inability to supervise

her five children. The child was adjudicated in need of assistance in April 2011.

The family received services for a number of years, but the mother continued to

use drugs and was unable to care for the children, who were removed from her

custody. D.W. was placed with her grandmother. The legal father of D.W. was

and is unable to care for the child because he is incarcerated.        Julian, the

biological father of D.W., was and is unable to care for D.W. because he is

incarcerated and will not be discharged until 2020.

       The matter came before the court on the State’s petition to terminate

parental rights on March 18, 2014.       The mother, the legal father, and the

biological father were served with notice of the hearing. The mother failed to

appear. Neither father was present at the hearing. All had counsel present at

the hearing.    The State introduced evidence supporting termination without

objection from Julian’s counsel.     Julian’s counsel did not cross-examine any
                                         3



witness. Further, Julian’s counsel did not assert any resistance at the time of the

hearing. On March 19, 2014, the juvenile court entered an order terminating the

parental rights of the mother, the legal father, and Julian. Only Julian appeals.

       Julian has not preserved error for our review:

       Despite receiving notice of the termination proceedings, the father
       did not appear at the hearing. The father did not object to the
       evidence presented, offer evidence, or raise any issue before the
       district court. As a general rule, an issue not presented in the
       juvenile court may not be raised for the first time on appeal. Even
       issues implicating constitutional rights must be presented to and
       ruled upon by the district court in order to preserve error for appeal.
       Because the father did not present any evidence or lodge any
       objection alerting the juvenile court to his complaints, he has not
       preserved error for our review.

In re C.T., No. 14-0243, 2014 WL 1714958, at *1 (Iowa Ct. App. Apr. 30, 2014)

(quoting In re P.S., No. 11–0516, 2011 WL 2714169, at *1 (Iowa Ct. App. Jul. 13,

2011)).   Further, on appeal, Julian has not identified the statutory ground or

grounds he challenges. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996)

(stating that review is limited to those grounds actually challenged).

       Even if Julian had preserved error, we conclude the appeal is without

merit. We review de novo proceedings terminating parental rights. See In re

H.S., 805 N.W.2d 737, 745 (Iowa 2011). We examine both the facts and law,

and we adjudicate anew those issues properly preserved and presented. See In

re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We will uphold an order

terminating parental rights only if there is clear and convincing evidence of

grounds for termination. See In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

Evidence is “clear and convincing” when there are no “serious or substantial
                                         4



doubts as to the correctness [of] conclusions of law drawn from the evidence.”

Id.

       After reviewing the record and applying the familiar three-step analysis,

see In re P.L., 778 N.W.2d 33, 39 (Iowa 2010), we conclude the order of the

juvenile court should be affirmed.      There is clear and convincing evidence

supporting grounds for termination under Iowa Code section 232.116(1)(d), (e),

(f), and (i). “When the juvenile court terminates parental rights on more than one

statutory ground, we need only find grounds to terminate under one of the

sections cited by the juvenile court to affirm.” In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999). There is no evidence that it would be in the child's best

interest within the meaning of section 232.116(2) to maintain a parent-child

relationship with Julian. Indeed, Julian does not identify any reason why it would

be in the child’s best interest to defer termination of his parental rights. Finally,

none of the permissive statutory exceptions set forth in section 232.116(3) should

serve to preclude termination of Julian’s parental rights. This child need not wait

for stability in her life until Julian is released from prison. See In re A.C., 415
N.W.2d 609, 614 (Iowa 1987).

       AFFIRMED.